Ernest and Maryann Elsberry v. Stanley Martin Companies, LLC, No. 6, September Term,
2022. Opinion by Hotten, J.

STATUTORY INTERPRETATION – REAL PROPERTY – MD. CODE ANN.,
REAL PROP. ARTICLE § 14-117 – ESTIMATED COSTS OF DEFERRED WATER
AND SEWER CHARGES

Section 14-117(a)(3)(i) of the Real Property Article of the Maryland Code provides that a
seller of residential real property in Prince George’s County must provide the purchaser
certain disclosures in the initial contract of sale, including the estimated cost of any
deferred water and sewer charges for which the purchaser may become liable. Section 14-
117(a)(3)(ii) limits a seller to a schedule of charges for the amortized water and sewer costs
to a charge period no longer than twenty years from the date of initial sale.

Petitioners purchased property in Charles County from Respondent, whereby Respondent
prescribed a thirty-year amortization period for the property’s water and sewer
assessments. Petitioners challenged the duration of the amortization period under § 14-
117(a)(3)(ii). The Court of Appeals held that the plain language of § 14-117(a)(3)(ii), when
viewed in context of the entire statutory scheme, indicates that the twenty-year
amortization limit on deferred water and sewage costs only applies to Prince George’s
County. The Court, therefore, analyzed the legislative history to confirm our plain text
interpretation. The Court concluded that the legislative history of § 14-117(a)(3)(ii)
confirms our plain language interpretation. The legislative history indicates that the
General Assembly intended for the amortization provision to only apply to Prince George’s
County. As such, the Court held that the Court of Special Appeals correctly interpreted §
14-117(a)(3)(ii), and the circuit court correctly dismissed the action.
Circuit Court for Charles County                                                                       IN THE COURT OF APPEALS
Case No.: C-08-CV-20-000406
Argued: September 8, 2022
                                                                                                             OF MARYLAND

                                                                                                                   No. 6

                                                                                                           September Term, 2022
                                                                                                   __________________________________

                                                                                                   ERNEST AND MARYANN ELSBERRY

                                                                                                                     v.

                                                                                                   STANLEY MARTIN COMPANIES, LLC
                                                                                                   __________________________________

                                                                                                        Fader, C.J.,
                                                                                                        Watts,
                                                                                                        Hotten,
                                                                                                        Booth,
                                                                                                        Biran,
                                                                                                        Eaves,
                                                                                                        Getty, Joseph M.,
                                                                                                         (Senior Judge, Specially Assigned)

                                                                                                                   JJ.
                                                                                                   __________________________________

                                                                                                           Opinion by Hotten, J.
                                                                                                   __________________________________

                                                                                                        Filed: December 1, 2022




Pursuant to the Maryland Uniform Electronic Legal Materials Act (§§ 10-1601 et seq. of the State
Government Article) this document is authentic.


                         2022-12-01 16:09-05:00




Gregory Hilton, Clerk
       Md. Code Ann., Real Property (“Real Prop.”) § 14-117(a)(3)(i) requires a seller of

residential real property in Prince George’s County to provide the purchaser with certain

disclosures in the initial contract of sale, including the estimated cost of any deferred water

and sewer charges for which the purchaser may become liable. Deferred water and sewer

assessments are usually provided in the form of a declaration and recorded in the applicable

county’s land records. Real Prop. § 14-117(a)(3); Joseph N. Schaller & Shannon D.

Sentman, Private Water & Sewer Assessment Companies, Md. Bar J. 36, 37 (2006). The

declaration, in turn, reimburses the seller for the costs related to the construction and

installation of the water and sewer systems. Real Prop. § 14-117(a)(3); Sullivan v. Caruso

Builder Belle Oak, LLC, 251 Md. App. 304, 310, 253 A.3d 1142, 1145 (2021); Schaller &

Sentman, supra, at 37. While Real Prop. § 14-117(a)(3)(ii) permits the seller to establish

amortized water and sewer costs, the seller cannot impose upon the purchaser a repayment

period for a duration longer than twenty years from the date of initial sale. Real Prop. §

14-117(a)(3)(ii). We are asked to determine whether the twenty-year deferred water and

sewer assessment amortization limit, pursuant to Real Prop. § 14-117(a)(3)(ii), applies to

the entire state or exclusively to properties located within Prince George’s County.

       The present dispute arose over the purchase of residential real property in Charles

County, Maryland. According to the real estate purchase agreement, the purchased

property was subject to a declaration, which prescribed, at the discretion of the seller, a

thirty-year collection period for the property’s water and sewer assessments.             The

purchasers filed suit, alleging that the seller violated Real Prop. § 14-117(a)(3)(ii) by

imposing an amortized water and sewer charge longer than twenty years after the initial
date of sale of the property. The seller moved to dismiss, asserting that Real Prop. § 14-

117(a)(3)(ii) only applies to real property located in Prince George’s County. Following a

hearing, the Circuit Court for Charles County granted the seller’s motion to dismiss.

       The purchasers appealed to the Court of Special Appeals, which affirmed in an

unpublished opinion. Elsberry v. Stanley Martin Cos., LLC, No. 172 Sept. Term, 2021,

2022 WL 94616 (Md. Ct. Spec. App. Jan. 10, 2022). The Court of Special Appeals

declined to extend the geographic application of Real Prop. § 14-117(a)(3)(ii) beyond

Prince George’s County. Id. at *6. We granted certiorari on May 9, 2022, Elsberry v.

Stanley Martin Cos., LLC, 478 Md. 510, 275 A.3d 345 (2022), to address the following

questions presented, which we have rephrased as follows:1

       1. Whether the Court of Special Appeals erred by determining that the
       “Prince George’s County—Deferred Water and Sewer Charges Homeowner
       Disclosure Act of 2014 PG 413-14[,]” codified in part at Real Prop. § 14-
       117(a)(3)(ii), is limited to residential real property located in Prince George’s
       County?



       1
        This Court has discretion to rephrase questions presented. See, e.g., Nash v. State,
439 Md. 53, 64, 94 A.3d 23, 29 (2014). The original questions as presented in the Petition
for Writ of Certiorari are as follows:

              [1.] Whether a court may rely on legislative history unrelated to the
              specific statutory text at issue to override the consumer protections
              granted in the plain language and tabulation of [Real Prop.] §14-
              117(a)(3), an unambiguous remedial statute?

              [2.] Whether the Court of Special Appeals of Maryland violated
              Article III, Section 29 of the Maryland Constitution by using the title
              of the bill “Prince George’s County – Deferred Water and Sewer
              Charges Homeowner Disclosure Act of 2014” to contradict the plain
              language of [Real Prop.] § 14-117(a)(3)(ii)?


                                              2
       2. Whether the Court of Special Appeals erred by consulting the legislative
       history of Real Prop. § 14-117(a)(3)(ii) to help ascertain whether the intent
       of the General Assembly was to limit the effect of the statutory provision to
       residential real property located in Prince George’s County?

       3. Whether the Court of Special Appeals erred by considering whether its
       plain text interpretation of Real Prop. § 14-117(a)(3)(ii) would violate the
       “one subject rule” for bill titles pursuant to Art. III, § 29 of the Maryland
       Constitution?

       We answer these questions in the negative and shall affirm the judgment of the Court

of Special Appeals.

                        FACTS AND PROCEDURAL BACKGROUND

                                      Relevant Facts

       On April 5, 2019, Petitioners, Ernest and Maryann Elsberry (the “Elsberrys”)

entered into a New Home Sales Contract (the “Purchase Agreement”) with Respondent

Stanley Martin Companies, LLC2 (“Stanley Martin”) for the purchase of residential real

property and construction of a new home in Charles County (the “Property”). According

to the Purchase Agreement, the Property was subject to a Declaration of Deferred Water

and Sewer Charges (the “Declaration”) which required the Elsberrys to pay Stanley Martin

annual installments in the amount of $550 for thirty years, subject to a six percent interest

rate, to reimburse Stanley Martin for the construction and installation of water and sewer

systems. The Declaration was recorded in the Land Records of Charles County, and serves




       2
        The Purchase Agreement identifies SM Hamilton, LLC as the “Seller” and Stanley
Martin Companies, LLC as the “Builder[.]” SM Hamilton, LLC merged into Stanley
Martin after the purchase of the Property.


                                             3
as a lien on the Property. Stanley Martin conveyed the Property to the Elsberrys on May

9, 2019, and the Elsberrys made a prorated initial payment pursuant to the Declaration.

       On September 17, 2020, the Elsberrys filed suit in the Circuit Court for Charles

County, alleging, inter alia,3 that Stanley Martin’s Declaration violated Real Prop. § 14-

117(a)(3)(ii) by imposing a deferred water and sewer charge for a period of thirty years

following the date of the initial sale of the Property.4 According to the Elsberrys, Real

Prop. § 14-117(a)(3)(ii) applies to all counties in Maryland—not just Prince George’s

County—and prohibits the amortization of water and sewer charges for more than twenty

years; therefore, Stanley Martin’s Declaration violates this provision.

       On October 5, 2020, Stanley Martin filed a motion to dismiss, asserting that Real

Prop. § 14-117(a)(3)(ii) only applies to property located in Prince George’s County.


       3
         The Elsberrys brought four causes of action against Stanley Martin, including
unjust enrichment (count one), violation of Maryland’s Consumer Protection Act (count
two), breach of contract (count three), and violation of Real Prop. § 14-117(a)(3)(ii) (count
four). Since the Elsberrys do not challenge the dismissal of claims one through three, we
limit our focus to count four.
       4
           Real Prop. § 14-117(a)(3) provides that:

       (i) In Prince George’s County, a contract for the initial sale of residential real
       property for which there are deferred private water and sewer assessments
       recorded by a covenant or declaration deferring costs for water and sewer
       improvements for which the purchaser may be liable shall contain a
       disclosure . . . .

       (ii) A person or entity establishing water and sewer costs for the initial sale
       of residential real property may not amortize costs that are passed on to a
       purchaser by imposing a deferred water and sewer charge for a period longer
       than 20 years after the date of the initial sale.

(Emphasis added).

                                               4
Stanley Martin maintained that the Elsberrys’ claim is predicated on a misreading of Real

Prop. § 14-117(a)(3)(ii), thereby “attempt[ing] to extend [its] reach [] beyond Prince

George’s County to manufacture a claim in Charles County that was never intended by the

legislature . . . .” Accordingly, since the Property is in Charles County, Stanley Martin

contended that the Elsberrys’ complaint failed to state a claim upon which relief may be

granted.

                                      Legal Proceedings

   A. Circuit Court Proceedings

       The Circuit Court for Charles County held a hearing on Stanley Martin’s motion to

dismiss on February 23, 2021. Following the hearing, the circuit court agreed with Stanley

Martin and granted the motion. Upon review of Real Prop. § 14-117(a)(3), the court

“noticed that the subsection little i, 14-117.A.3.i, directly states, in Prince George’s County

. . . and then goes on to list items that have to be contained in the disclosure statement.”

(Emphasis added). The court also recognized that “[t]he placement of the small Paragraph

[(ii)] under small Paragraph [(i)], leads to the conclusion that this was intended . . . to be

provided to residents of Prince George’s County only.” (Emphasis added). “Furthermore,

. . . the title of the bills specifically state, in the first reading and the second reading, that

the bills . . . applied to Prince George’s County only.” (Emphasis added). Upon review of

“this bill, and looking that it applies to Prince George’s County in the title and in the

purpose of the bill, it is hard to see how any legislator reviewing this would automatically

assume that it applies to all counties.” (Emphasis added).




                                                5
       Ultimately, the circuit court “believe[d] the legislative history supports the

interpretation of the Court [], based upon its plain reading of the statute, that [Real Prop.

§ 14-117(a)(3)(ii)] is directly related to [Real Prop. § 14-117(a)(3)(i)], and relates to Prince

George’s County.” (Emphasis added). Therefore, on March 3, 2021, the court granted

Stanley Martin’s motion, dismissing the Elsberrys’ claim. On April 2, 2021, the Elsberrys

timely appealed to the Court of Special Appeals.

   B. Opinion of the Court of Special Appeals

       On January 10, 2022, the Court of Special Appeals affirmed the circuit court in an

unreported opinion. Elsberry, 2022 WL 94616. The intermediate court concluded that the

General Assembly intended Real Prop. § 14-117(a)(3)(ii) to apply to properties only

located within Prince George’s County—not statewide. Id. at *7.

       The Court of Special Appeals began by examining the plain language of Real Prop.

§ 14-117(a)(3).    Id. at *3.    The court observed that subparagraph (i) contains the

introductory phrase, “In Prince George’s County[,]” which plainly limits its application to

Prince George’s County. Id. The court recognized that “[s]ubparagraph (ii)’s geographical

reach, however, is less obvious[]” because “[s]ubparagraph (ii), unlike subparagraph (i),

does not mention Prince George’s County.” Id. “It is, however, placed within a paragraph

that otherwise relates only to Prince George’s County – a construction not otherwise used

in [Real Prop.] § 14-117.” Id. After noting the ambiguity surrounding the geographical




                                               6
scope of Real Prop. § 14-117(a)(3)(ii), the Court of Special Appeals turned to the

legislative history to determine the intent of the General Assembly.5 Id.

       The Court of Special Appeals determined that the legislative history of Real Prop.

§ 14-117(a)(3)(ii) also demonstrated its geographical limitation to Prince George’s County.

Id. at *4. The court examined several sources to ascertain legislative intent, including, but

not limited to, “the context of the bill, including the title and function paragraphs, the

amendments to the legislation, as well as . . . the bill request form[.]” Id. (internal

quotations and citation omitted). The court observed that “the title of an act is relevant to

ascertainment of its intent and purpose[.]” Id. (citation omitted).

       Real Prop. § 14-117(a)(3) was introduced to the General Assembly as House Bill

1043 (“HB 1043”). Id. HB 1043 was enacted in May 2014 as Chapter 441, entitled “Prince

George’s County – Deferred Water and Sewer Charges Homeowner Disclosure Act of

2014[.]” Id. The court concluded that HB 1043’s purpose paragraph “generally relat[es]



       5
         At oral argument, the Elsberrys argued that the Court of Special Appeals never
made an express finding that Real Prop. § 14-117(a)(3)(ii) was ambiguous, and therefore,
erroneously used legislative history analysis to contravene the plain meaning of an
unambiguous statute. We disagree with the Elsberrys’ strict reading of the opinion and
find at least two instances where the court decided Real Prop. § 14-117(a)(3)(ii) was
ambiguous. First, the court rejected the Elsberrys’ contention that the subparagraph was
unambiguous. Elsberry, 2022 WL 94616, at *3 (“Even if [Real Prop.] § 14-117(a)(3) is
not ambiguous, . . . we ‘do not read statutory language in a vacuum[.]’”) (emphasis added)
(citation omitted). Second, the court provided in a footnote that “[w]hile we agree that
[certain subsections of Real Prop § 14-117] add to the ambiguity of [Real Prop.] § 14-
117(a)(3)(ii), we are not persuaded that they indicate legislative intent for [Real Prop.] §
14-117(a)(3)(ii) to apply beyond Prince George’s County.” Id. at *5 n.7 (emphasis added).
The intermediate court could not have determined other subsections of Real Prop. § 14-
117 add to the ambiguity of Real Prop. § 14-117(a)(3)(ii) without initially finding the
subparagraph to be ambiguous.

                                             7
to deferred water and sewer charges in Prince George’s County[,]” and did not mention

other counties. Id. HB 1043 was introduced to the General Assembly less than three

months after the Legislative Task Force to Study Rates and Charges in the Washington

Suburban Sanitary District (the “Task Force”) submitted a report that specifically

recommended limiting amortized water and sewer costs to twenty years in Prince George’s

County (the “Task Force Report”). Id. at *5.

       The Elsberrys observed “that the language in [Real Prop.] § 14-117(a)(3)(ii)

originated in [Real Prop.] § 14-117.1[,]” a statute limited to existing property in Prince

George’s County. Id. The Court of Special Appeals, nonetheless, was unpersuaded by the

Elsberrys’ argument that the relocation of statutory text from Real Prop. § 14-117.1 to Real

Prop. § 14-117(a)(3)(ii) during the bill amendment process demonstrated an intent for the

provision to apply beyond Prince George’s County. Id. at *5–6. According to the court,

both Real Prop. § 14-117.1 and Real Prop. § 14-117(a)(3)(ii) apply only to Prince George’s

County, consistent with its interpretation of the statutory text and legislative history. Id. at

*6.

       Finally, the Court of Special Appeals observed that adopting the Elsberrys’

interpretation of Real Prop. § 14-117(a)(3)(ii) would lead to absurd, unreasonable, and

unconstitutional results. Id. Extending the geographical reach of Real Prop. § 14-

117(a)(3)(ii) beyond Prince George’s County to all counties “would render the title of [HB

1043] – ‘Prince George’s County – Deferred Water and Sewer Charges Homeowner

Disclosure Act of 2014’ – unconstitutionally misleading” because the statute would

encompass a broader scope than expressed by its title. Id. (citing Md. Const. art. III, § 29)


                                               8
(“[E]very law enacted by the General Assembly shall embrace but one subject, and that

shall be described in its title[.]”). Ultimately, the Court of Special Appeals concluded that

Real Prop. § 14-117(a)(3)(ii) was limited to Prince George’s County and affirmed the

circuit court’s judgment. Id. at *7.

       The Elsberrys filed a petition of certiorari, which we granted on May 9, 2022.

Elsberry, 478 Md. at 510, 275 A.3d at 345.

                              The Contentions of the Parties

   A. The Elsberrys

       The Elsberrys outlined three arguments on appeal: (1) the plain language of Real

Prop. § 14-117(a)(3)(ii) applies statewide, (2) an analysis of the legislative history is not

required, but if used, is inconclusive at best, and (3) HB 1043’s title is not

unconstitutionally misleading.

       First, the Elsberrys contend that the plain text of Real Prop. § 14-117(a)(3)(ii)

unambiguously prohibits amortization of water and sewer costs through deferred payments

for a period longer than twenty years. While the Elsberrys admit that Real Prop. § 14-

117(a)(3)(i) pertains exclusively to Prince George’s County, the Elsberrys assert that Real

Prop. § 14-117(a)(3)(ii) pertains to “real property located in any county, including, but not

limited to, Prince George’s County.” According to the Elsberrys, the overall statutory

scheme of Real Prop. § 14-117 and Real Prop. § 14-117.1 supports this notion.

Specifically, the Elsberrys note that the General Assembly chose to geographically limit

the application of certain provisions throughout Real Prop. § 14-117 “to a certain county

or to certain counties.” The omission of a geographic limitation in Real Prop. § 14-


                                             9
117(a)(3)(ii) suggests, according to the Elsberrys, that the General Assembly intended for

it to apply to all counties in Maryland.

       The Elsberrys insist that this Court’s “only role” is to determine what the General

Assembly “actually said[]” and not what the General Assembly “meant to say[.]” The

Elsberrys reiterate that “this Court has never interpreted a law to mean something contrary

to the plain language unless . . . enforcing the plain language would lead to an absurd

result.” To the Elsberrys, holding otherwise “is tantamount to inserting words into the

statute in order to make the statute express an intention that was not evidenced in its original

form.” According to the Elsberrys, Stanley Martin’s interpretation of Real Prop. § 14-

117(a)(3)(ii) would require this Court to impermissibly stretch the meaning of the statute’s

plain text and add verbiage not included by the General Assembly. Such an action, the

Elsberrys assert, would encroach upon the legislature. Instead, the Elsberrys insist Real

Prop. § 14-117 is “clearly remedial” and must be “construed liberally” to prevent private

developers from imposing “excessively long” water and sewer assessments on property

owners.6 Thus, the Elsberrys contend that “[t]he only reasonable interpretation [of Real

Prop. § 14-117(a)(3)(ii)] is the literal interpretation,” which they have advanced.

       Next, the Elsberrys argue that this Court need not consult the legislative history, but

should we decide to do so, the legislative history neither confirms nor contradicts the



       6
         But see The Arundel Corp. v. Marie, 383 Md. 489, 502, 860 A.2d 886, 894 (2004)
(“Although remedial statutes are . . . to be given a liberal construction, the predominant
goal of the Court is to ascertain and implement the legislative intent . . . by considering the
language used by the Legislature and giving that language a plain and common sense
meaning.”).

                                              10
unambiguous language of Real Prop. § 14-117(a)(3)(ii). The Elsberrys assert that “[t]he

statutory text does not include [HB 1043]’s title[;]” therefore, this Court may not use the

title as an aide to interpret the statutory text. (Emphasis added). During oral argument, the

Elsberrys contended that the short title constitutes part of the legislative history, so it should

not have been considered as part of the Court of Special Appeals’ plain text analysis. If

this Court reaches the legislative history, the Elsberrys argue that the short title (which the

Elsberrys concede begins with “Prince George’s County”) is not dispositive, but rather is

“one of three components that make up the entire title of a bill[.]” The Elsberrys also note

that the changes made to HB 1043 between the First Reading and the Second Reading

indicate that Real Prop. § 14-117(a)(3)(ii) applies statewide. For example, the removal of

the language “in the county” (indicating Prince George’s County) from the purpose

paragraph, supports this interpretation. The Elsberrys maintain this removal “reflects the

fact that the General Assembly moved the Twenty-Year Provision from [Real Prop.] § 14-

117.1 (where it only applied ‘in the county’) to [Real Prop.] § 14-117 (where it is not

limited to any particular county).”

       Assuming, arguendo, that this Court considers HB 1043’s legislative history, the

Elsberrys request that the entire legislative history, not selective portions, be examined.

According to the Elsberrys, the Court of Special Appeals erroneously “elevated” certain

portions of legislative history over the plain language of Real Prop. § 14-117(a)(3)(ii),

which this Court has never sanctioned “unless the legislative history clearly contradicted

the plain text . . . and this Court also determined that the General Assembly made a patent




                                               11
drafting error[]” that would lead to an absurd result. The Elsberrys maintain that neither

occurred in the case at bar, so the plain text of Real Prop. § 14-117(a)(3)(ii) should prevail.

       The Elsberrys also criticize Stanley Martin’s and the Court of Special Appeals’

reliance on the Task Force Report. Specifically, the Elsberrys argue that the General

Assembly was not bound by the Task Force’s thirteen recommendations or its geographic

representation. Rather, the Elsberrys assert that the General Assembly intended the statute

to protect property owners “in all counties from the excessively long amortization periods

that private developers impose throughout the state.” The removal of the words “Prince

George’s County” from the Second Reading of HB 1043, the Elsberrys explain, further

supports the General Assembly’s intent to apply Real Prop. § 14-117(a)(3)(ii) statewide.

       Lastly, the Elsberrys assert that construing Real Prop. § 14-117(a)(3)(ii) to apply

statewide would not render the title of HB 1043 constitutionally misleading. According to

the Elsberrys, HB 1043’s entire title includes an accurate reference to Real Prop. § 14-

117(a)(3)(ii) and “provides sufficient notice that [it] is not limited to Prince George’s

County.” The Elsberrys direct us to HB 1043’s short title, purpose paragraph, and function

paragraphs. Upon review, the Elsberrys maintain that the General Assembly intentionally

limited certain portions of the entire title to Prince George’s County, but notably did not

limit the twenty-year provision in the Second Reading. For example, in the First Reading

of the purpose paragraph, HB 1043 states: “prohibiting a person in the county that is

incurring certain water and sewer costs from amortizing costs passed on to a purchaser for

more than a certain period of time[.]” (Emphasis added). The Second Reading of the

purpose paragraph states: “prohibiting a person or entity establishing certain water and


                                              12
sewer costs for the initial sale of residential real property from amortizing certain costs for

more than a certain period of time[.]” According to the Elsberrys, the omission of the

words “in the county” from the purpose paragraph, which constitutes one part of HB 1043’s

title, demonstrates that the General Assembly did not intend for the provision to be

geographically limited to Prince George’s County.

       Therefore, the Elsberrys request this Court to reverse the Court of Special Appeals.

   B. Stanley Martin

       Stanley Martin outlines three arguments in response: (1) Real Prop. § 14-

117(a)(3)(ii) is not unambiguous, (2) HB 1043’s legislative history demonstrates that the

twenty-year deferred water and sewer charge limitation applies exclusively to Prince

George’s County, and (3) the overall statutory scheme bolsters its position.

       First, Stanley Martin asserts that Real Prop. § 14-117(a)(3)(ii) is not unambiguous.

Real Prop. § 14-117(a)(3) starts with “In Prince George’s County” and references no other

county. Stanley Martin argues that “[f]rom this fact alone, one could infer that [Real Prop.]

§ 14-117(a)(3) applies in its entirety only to Prince George’s County.” Real Prop. § 14-

117(a)(3) is divided into two subsections, (i) and (ii), both of which relate to deferred water

and sewer charges on real property. Therefore, Stanley Martin contends it is “logical” for

romanette (ii) to also apply only to Prince George’s County. In contrast, the Elsberrys

argue that the phrase “In Prince George’s County” only applies to romanette (i), and the

twenty-year deferred water and sewer limitation under romanette (ii) extends statewide.

With more than one reasonable interpretation of the statute, Stanley Martin contends this

Court “can and should use legislative history” to determine the meaning of the statute.


                                              13
      Next, according to Stanley Martin, the legislative history demonstrates that the

twenty-year deferred water and sewer charge limitation applies exclusively to Prince

George’s County. Stanley Martin refers this Court to the Task Force Report. The Task

Force studied private developers’ deferred water and sewer rates in Montgomery and

Prince George’s Counties. Relying upon its findings, the Task Force compiled thirteen

recommendations and, accordingly, submitted them to the General Assembly.

Recommendation 7, for example, “[r]equire[d] a contract for the sale of new residential

real property in Prince George’s County to contain a disclosure statement regarding the

estimated cost of any deferred water and sewer charges for which the purchaser may

become liable.”      (Emphasis added).       Likewise, as Stanley Martin identifies,

Recommendation 9 proposed “[p]rohibit[ing] a person from amortizing for more than 20

years from the date of the initial sale the deferred water and sewer costs that are passed

onto a purchaser. (Single-family residential property in Prince George’s County improved

by four or fewer single-family units).” (Emphasis added). Stanley Martin notes that this

recommendation is almost identical to Real Prop. § 14-117(a)(3)(ii). This indicates to

Stanley Martin that “[t]he General Assembly relied on the Task Force’s recommendations

when framing and reviewing HB 1043.”

      Stanley Martin maintains that the short title and text of HB 1043 further confirms

that Real Prop. § 14-117(a)(3)(ii) only applies to Prince George’s County. As previously

mentioned, HB 1043’s short title is “Prince George’s County—Deferred Water and Sewer

Charges Homeowner Disclosure Act of 2014 PG 413-14[.]” HB 1043’s short title, Stanley

Martin argues, is persuasive evidence of the General Assembly’s intent. Specifically,


                                           14
Stanley Martin notes that HB 1043’s short title never changed between its First and Second

Reading, and the enrolled law, Chapter 441, maintains the same title as the original bill.

Stanley Martin also directs this Court to the Department of Legislative Services’

Legislative Drafting Manual, which provides that “[i]f a bill relates to only one or two

counties, their names should appear first, with a word or two about the subject matter after

the dash.” Legislative Drafting Manual 2015, DEP’T OF LEGIS. SERVS., at 36 (2014)

[“Legislative                              Drafting                               Manual”],

https://msa.maryland.gov/megafile/msa/speccol/sc5300/sc5339/000113/021000/021150/u

nrestricted/20151315e.pdf, archived at https://perma.cc/B86D-LWQL. “HB 1043’s title

begins with ‘Prince George’s County,’ followed by a dash and a few words about the bill’s

purpose.” Therefore, Stanley Martin asserts that, in line with the Legislative Drafting

Manual, HB 1043’s short title reflects “clear intent by the General Assembly for the bill to

apply only to Prince George’s County.” HB 1043’s local bill number “PG 413-14” also

indicates that the Prince George’s County legislative delegation “has charge of the bill[.]”

       Additionally, Stanley Martin claims that HB 1043’s purpose paragraph further

underlines its intent to limit application to Prince George’s County. The purpose paragraph

references either “Prince George’s County” or “in the county” several times, including the

final phrase that the bill “generally relat[es] to deferred water and sewer charges in Prince

George’s County.” (Emphasis omitted). Contrary to the Elsberrys, Stanley Martin argues

there is nothing in the purpose paragraph, nor in the entirety of HB 1043’s file, that

evidences the General Assembly’s intent to extend HB 1043 to any other county besides

Prince George’s County. Between the First and Second Reading, the phrase “in the


                                             15
county” was removed from the clause pertaining to the deferred water and sewer costs

limit, but this omission, Stanley Martin argues, does not signify that the bill is no longer

limited to Prince George’s County. Rather, it was part of a general revision to track the

proposed statutory language.

       Stanley Martin contends that the changes between HB 1043’s First and Second

Reading provide additional evidence that the General Assembly intended for HB 1043 to

apply only to Prince George’s County. As previously discussed, the disputed language of

Real Prop. § 14-117(a)(3)(ii) originally resided within Real Prop. § 14-117.1. Real Prop.

§ 14-117.1 pertains to single-family residential property within Prince George’s County.

In the Second Reading of HB 1043, the Prince George’s County delegation moved the

salient provision to its current location, Real Prop. § 14-117(a)(3)(ii). In short, Stanley

Martin observes that the disputed language moved from a statutory section that exclusively

pertains to Prince George’s County to another section that also only references Prince

George’s County. To Stanley Martin, there is no indication that the Prince George’s

County delegation, or any other county delegation, wished to expand the scope of the

provision beyond Prince George’s County.

       Finally, Stanley Martin argues that the overall statutory scheme of Real Prop. § 14-

117 further supports its interpretation.    Contrary to the Elsberrys’ position, and as

demonstrated in other subsections of the statute, Stanley Martin asserts that “the mere

absence of county-specific language in [Real Prop.] § 14-117(a)(3)(ii) is not reflective of

any legislative intent to expand the geographical reach of the statute.” In Stanley Martin’s

opinion, the Court of Special Appeals’ “holistic approach” properly considered the entire


                                            16
context of the bill—including the bill itself, the title, function paragraphs, and legislative

amendments—in its analysis. Therefore, Stanley Martin asks this Court to affirm the Court

of Special Appeals.

                                        DISCUSSION

                                    Standard of Review

       This Court reviews the grant of a motion to dismiss for failure to state a claim de

novo. Davis v. Frostburg Facility Operations, LLC, 457 Md. 275, 284, 177 A.3d 709, 714

(2018); Lamson v. Montgomery Cnty., 460 Md. 349, 360, 190 A.3d 316, 323 (2018).

Whether the circuit court was legally correct in dismissing the Elsberrys’ complaint turns

on a question of statutory interpretation. Sullivan, 251 Md. App. at 317, 253 A.3d at 1149.

“Where questions of law and statutory interpretation are presented, this Court reviews them

de novo . . . .” Wheeling v. Selene Fin. LP, 473 Md. 356, 373, 250 A.3d 197, 207 (2021)

(citations omitted). We first conduct a statutory analysis of Real Prop. § 14-117(a)(3)(ii).

Id. at 376, 250 A.3d at 209; Sullivan, 251 Md. App. at 317, 253 A.3d at 1149.

                                          Analysis

   A. The plain text of Real Prop. § 14-117(a)(3)(ii), when viewed in context of the
      entire statutory scheme, indicates that the twenty-year amortization limit on
      deferred water and sewage costs only applies to Prince George’s County.

       Well-settled principles of statutory construction guide our interpretation of Real

Prop. § 14-117(a)(3)(ii). Lyles v. Santander Consumer USA Inc., 478 Md. 588, 601, 275

A.3d 390, 397 (2022). “[W]e start with the cardinal rule of statutory interpretation—to

ascertain and effectuate the General Assembly’s purpose and intent when it enacted the

statute.” Wheeling, 473 Md. at 376, 250 A.3d at 209 (citing 75-80 Properties, LLC v.


                                             17
RALE, Inc., 470 Md. 598, 623, 236 A.3d 545, 559 (2020)); Lockshin v. Semsker, 412 Md.

257, 274, 987 A.2d 18, 28 (2010) (citations omitted). “To ascertain the intent of the

General Assembly, we begin with the normal, plain meaning of the language of the statute.”

Lockshin, 412 Md. at 275, 987 A.2d at 28 (citations omitted). This Court has stated that

“[t]he ‘meaning of the plainest language’ is controlled by the context in which it appears.”

Kaczorowski v. Mayor & City Council of Baltimore, 309 Md. 505, 514, 525 A.2d 628, 632

(1987) (quoting Guardian Life Ins. Co. of Am. v. Ins. Comm’r of State of Md., 293 Md.

629, 642, 446 A.2d 1140, 1147 (1982)). This Court need not resort to other rules of

statutory construction when the plain language of the statute unambiguously communicates

the intent of the General Assembly. Lockshin, 412 Md. at 275, 987 A.2d at 28–29 (citations

omitted).

       Consideration of the plain meaning of the statutory language does not entail a bare,

isolated, or literal reading of the statutory language. See id. at 275–76, 987 A.2d at 29

(citations omitted). This Court construes the statute “‘as a whole, so that no word, clause,

sentence or phrase is rendered surplusage, superfluous, meaningless or nugatory.’”

Wheeling, 473 Md. at 376, 250 A.3d at 209 (quoting Koste v. Town of Oxford, 431 Md. 14,

25–26, 63 A.3d 582, 589 (2013)). Still, this Court will neither “add nor delete language . .

. to reflect an intent not evidenced in the plain . . . language . . . .” Lockshin, 412 Md. at

275, 987 A.2d at 29 (citations omitted). Nor does this Court construe statutory language

“with forced or subtle interpretations that limit or extend its application.” Id. (citations

omitted); see also Price v. State, 378 Md. 378, 388, 835 A.2d 1221, 1226 (2003) (“We




                                             18
cannot assume authority to read into the Act what the [General Assembly] apparently

deliberately left out.”) (citation omitted). Nevertheless,

       [i]t is important . . . to keep in mind that the meaning of the plainest language
       in a statute may be controlled by the context, and if the language is fairly
       susceptible of more than one construction, the Court may seek the legislative
       intention by considering the facts of contemporary history, the prior state of
       the law, and the particular evil, abuse, or defect which the statute was
       designed to correct and the remedy which was intended.

Dep’t of Tidewater Fisheries v. Sollers, 201 Md. 603, 611, 95 A.2d 306, 309 (1953).

Therefore, our case law demonstrates that the plainest language does not mean limiting its

construction of a particular statutory provision to its bare text alone. As this Court

explained in Lockshin, “[w]e . . . do not read statutory language in a vacuum, nor do we

confine strictly our interpretation of a statute’s plain language to the isolated section

alone.” Lockshin, 412 Md. at 275, 987 A.2d at 29 (citations omitted) (emphasis added).

“Rather, the plain language must be viewed within the context of the statutory scheme to

which it belongs, considering the purpose, aim, or policy of the [General Assembly] in

enacting the statute.” Id. at 276, 987 A.2d at 29 (citations omitted). “We presume that [the

General Assembly] intends its enactments to operate together as a consistent and

harmonious body of law, and, thus, we seek to reconcile and harmonize the parts of a

statute, to the extent possible consistent with the statute’s object and scope.” Id. (citations

omitted).

       Contrary to the Elsberrys’ assertion, this Court does not confine its plain text

analysis to the literal text. We “are not limited to the words of the statute as they are printed

in the Annotated Code.” Kaczorowski, 309 Md. at 514–15, 525 A.2d at 632. In fact, as



                                               19
this Court stated in Kaczorowski, “[t]he circumstances of the enactment of particular

legislation may persuade a court that [the General Assembly] did not intend words of

common meaning to have this literal effect.” Id. (emphasis added) (internal citation

omitted). “This process allows courts to discern that construction which avoids an illogical

or unreasonable result, or one which is inconsistent with common sense.” Patton v. Wells

Fargo Fin. Maryland, Inc., 437 Md. 83, 97–98, 85 A.3d 167, 175 (2014) (internal citation

omitted). Similarly,

       [w]here the words of a statute are ambiguous and subject to more than one
       reasonable interpretation, or where the words are clear and unambiguous
       when viewed in isolation, but become ambiguous when read as part of a
       larger statutory scheme, a court must resolve the ambiguity by searching for
       legislative intent in other indicia, including the history of the legislation or
       other relevant sources intrinsic and extrinsic to the legislative process.

Lockshin, 412 Md. at 276, 987 A.2d at 29 (citations omitted). “In resolving ambiguities, a

court considers the structure of the statute, how it relates to other laws, its general purpose,

and the relative rationality and legal effect of various competing constructions.” Id.

(citations omitted). As this Court explained in Building Materials Corp. of America v.

Board of Education of Baltimore County,

       [a] preliminary matter . . . is to identify the statutory or regulatory language
       to be construed. Consider the well-known phrase “She loves me; she loves
       me not.” If one focuses only on the first clause, the plain meaning appears
       clear—no need for further exploration. Similarly, if one considers only the
       second clause, the meaning seems equally clear though quite different. But
       when the sentence is considered as a whole, there is ambiguity and one must
       know more than the language alone to discern its meaning. Context and
       history matter. As this Court has said, “the meaning of the plainest language
       is controlled by the context in which it appears.”

428 Md. 572, 585, 53 A.3d 347, 354–55 (2012) (emphasis added) (footnote omitted).



                                              20
       At the outset, this Court begins its analysis with Real Prop. § 14-117(a), which

provides that:

       (a)(1) In this subsection, “water and sewer authority” includes a person to
       which the duties and responsibilities of the Washington Suburban Sanitary
       Commission have been delegated by a written agreement or in accordance
       with a local ordinance.

         (2) A contract for the initial sale of improved, residential real property to
         a member of the public who intends to occupy or rent the property for
         residential purposes shall disclose the estimated cost, as established by the
         appropriate water and sewer authority, of any deferred water and sewer
         charges for which the purchaser may become liable.

         (3)(i) In Prince George’s County, a contract for the initial sale of
         residential real property for which there are deferred private water and
         sewer assessments recorded by a covenant or declaration deferring costs
         for water and sewer improvements for which the purchaser may be liable
         shall contain a disclosure that includes:

                 1. The existence of the deferred private water and sewer assessments;
                 2. The amount of the annual assessment;
                 3. The approximate number of payments remaining on the
                    assessment;
                 4. The amount remaining on the assessment, including interest;
                 5. The name and address of the person or entity most recently
                    responsible for collection of the assessment;
                 6. The interest rate on the assessment;
                 7. The estimated payoff amount of the assessment; and
                 8. A statement that payoff of the assessment is allowed without
                    prepayment penalty.

             (ii) A person or entity establishing water and sewer costs for the initial
             sale of residential real property may not amortize costs that are passed
             on to a purchaser by imposing a deferred water and sewer charge for a
             period longer than 20 years after the date of the initial sale.

         (4) If the appropriate water and sewer authority has not established a
         schedule of charges for the water and sewer project that benefits
         residential real property or if a local jurisdiction has adopted a plan to
         benefit residential real property in the future, the contract for the initial
         sale of the residential real property shall disclose that fact.


                                              21
            (5)(i) This paragraph does not apply in a county that has adopted a
            disclosure requirement that is substantially similar to the disclosure
            requirement in subparagraph (ii) of this paragraph.

               (ii) A contract for the resale of residential real property that is served
               by public water or wastewater facilities for which deferred water and
               sewer charges have been established by a recorded covenant or
               declaration shall contain a notice in substantially the following form[.]7

(Emphasis added).

       The challenged language sits within a paragraph, (a)(3), split into two

subparagraphs, (a)(3)(i) and (a)(3)(ii). The first subparagraph, denoted by romanette (i),

begins with the phrase, “In Prince George’s County[.]” Real Prop. § 14-117(a)(3)(i). This

subparagraph requires sellers to provide purchasers, in the initial contract of sale, with

certain disclosures regarding the deferred water and sewer costs. Id. § 14-117(a)(3)(i)(1)–

(8).   The second subparagraph, indicated by romanette (ii), contains the challenged

language prohibiting the amortization of water and sewer costs for a period longer than

twenty years. Id. § 14-117(a)(3)(ii).

       The literal text of Real Prop. § 14-117(a)(3)(ii) does not include any geographical

limiting language. If the language, “[a] person or entity . . . may not amortize costs . . . for

a period longer than 20 years[,]” was surgically extracted from the statute and read in

isolation, it could be reasonably construed to apply generally to any person or entity in

Maryland.      This textualist methodology of statutory interpretation advanced by the

Elsberrys is not reinforced by our case law. Our method of statutory construction is



       7
           The “following form” language has been omitted for concision.

                                               22
designed to avoid “examin[ing] the trees so closely that we do not see the forest[.]”

Kaczorowski, 309 Md. at 514, 525 A.2d at 632. As previously stated, the “plainest

language” inquiry requires construction of the challenged language in the context of the

entire statute and its legislative purpose. See Sollers, 201 Md. at 611, 95 A.2d at 309;

Lockshin, 412 Md. at 275, 987 A.2d at 29; Bldg. Materials Corp. of Am., 428 Md. at 585,

53 A.3d at 354–55.

       Once the plain text of the statute is viewed in the context of its broader statutory

scheme and its entire title as enacted by the General Assembly, it is clear that Real Prop. §

14-117(a)(3) applies only to Prince George’s County. The Elsberrys contend that both

Stanley Martin and the Court of Special Appeals read the statute “backwards[,]” and that

(a)(3)(ii) should be read first as a generally applicable provision while (a)(3)(i) is

specifically limited to Prince George’s County. There is no statutory text supporting the

Elsberrys’ reading of the statute, which belies drafting conventions and conflicts with a

basic principle of statutory construction: reading and applying terms from top to bottom.

See In re Walker, 473 Md. 68, 82–83, 248 A.3d 981, 989–90 (2021) (construing the

meaning of a term from top to bottom).

       It is true that an introductory sentence or header usually pertains to everything that

follows until the next paragraph, section, or heading. See United States v. X-Citement

Video, Inc., 513 U.S. 64, 79, 115 S. Ct. 464, 472 (1994) (Stevens, J., concurring) (noting

that “the normal, commonsense reading of a subsection” is for the introductory term to

modify the remainder of the subsection). The Maryland Style Manual also recommends

“plac[ing] an exception or limitation at the earliest possible point in the statutory unit to


                                             23
which it applies[,]” unless doing so “would impair the clarity of the statute[.]” Maryland

Style Manual for Statutory Law, DEP’T LEGIS. SERVS., at 41 (Oct. 2018) [“Maryland Style

Manual”],

https://dls.maryland.gov/pubs/prod/LegisBillDrafting/MarylandStyleManualforStatutory

Law2018.pdf, archived at https://perma.cc/L4ES-QXFP. Thus, following the Maryland

Style Manual, the clearest way for the General Assembly to have ordered Real Prop. § 14-

117(a)(3) to make clear that both subsections apply exclusively to Prince George’s County

would have been to place the phrase “In Prince George’s County” outside both romanettes

(i) and (ii) as follows:

       (3) In Prince George’s County, (i) a contract for the initial sale of residential
       real property for which there are deferred private water and sewer
       assessments recorded by a covenant or declaration deferring costs for water
       and sewer improvements for which the purchaser may be liable shall contain
       a disclosure that includes:

            1. The existence of the deferred private water and sewer assessments;
            2. The amount of the annual assessment;
            3. The approximate number of payments remaining on the assessment;
            4. The amount remaining on the assessment, including interest;
            5. The name and address of the person or entity most recently responsible
               for collection of the assessment;
            6. The interest rate on the assessment;
            7. The estimated payoff amount of the assessment; and
            8. A statement that payoff of the assessment is allowed without
               prepayment penalty.

            (ii) A person or entity establishing water and sewer costs for the initial
            sale of residential real property may not amortize costs that are passed on
            to a purchaser by imposing a deferred water and sewer charge for a period
            longer than 20 years after the date of the initial sale.

See id. Written that way, the opening phrase of Real Prop. § 14-117(a)(3), “In Prince

George’s County,” would intuitively modify the entire subsection that follows, including


                                              24
subparagraph (a)(3)(ii). Because Real Prop. § 14-117(a)(3) is not written that way, and the

phrase “In Prince George’s County” appears only in romanette (i), the structure of § 14-

117(a)(3) suggests that the phrase should apply only to the contents of romanette (i). Our

review is not limited to the structure of the provision. See Lockshin, 412 Md. at 275–76,

987 A.2d at 29 (citations omitted).

       Common expectations of normal paragraph structures indicate that a second

subparagraph labeled “(a)(3)(ii)” would ordinarily relate in substance to the first

subparagraph labeled “(a)(3)(i).” See Cain v. State, 386 Md. 320, 328, 872 A.2d 681, 686

(2005) (noting that statutory “provisions must be read in a commonsensical perspective to

avoid a farfetched interpretation”) (internal citation omitted).      In this case, the first

subparagraph, (a)(3)(i), pertains to deferred water and sewer costs in Prince George’s

County—a proposition not contested by the Elsberrys. Real Prop. § 14-117(a)(3)(i). It

follows that one would ordinarily expect the subsequent subsidiary paragraph, here

(a)(3)(ii), to also pertain geographically to deferred water and sewer costs in Prince

George’s County. It would be illogical for the General Assembly to enact a subsection of

a statute relating to water and sewer assessments of properties within Montgomery and

Prince George’s Counties ((a)(1)), then create a subparagraph also related to water and

sewer assessments within Prince George’s County ((a)(3)(i)), but then, like a bolt from the

blue, carve out a specific water and sewage amortization limitation that applies to the entire

state ((a)(3)(ii)). If the General Assembly preferred a general restriction on water and

sewer amortization for the entire state, it is highly unlikely that it would have buried the

language in the second subparagraph of a third subsection where the first paragraph is


                                             25
limited in effect only to Prince George’s County. We agree with the Court of Special

Appeals that it would be “rather curious” for the General Assembly to start a subsection by

addressing deferred water and sewer assessments specifically in Prince George’s County,

but then expand the geographical reach of the next subsection to the entire state of

Maryland. Elsberry, 2022 WL 94616, at *3. For that reason, even focusing exclusively

on the contents of § 14-117(a)(3), without broader context, we conclude that the language

is ambiguous.    When we add in broader context supplied by the title and purpose

paragraphs the General Assembly enacted with the codified language, the ambiguity

disappears.

       The Elsberrys argue HB 1043’s title and purpose paragraphs constitute legislative

history—not plain text. In support of this contention, the Elsberrys cite to Motor Vehicle

Administration v. Lytle, 374 Md. 37, 821 A.2d 62 (2003). As the Lytle Court explained,

       [a]s we stated in Kaczorowski v. Mayor and City Council of Baltimore, . . .
       even where the language of the statute is plain, its meaning is controlled by
       its context. In short, the statutory language must be construed in light of and
       governed by its context within the overall statutory scheme. An appellate
       court may consider evidence such as a bill’s title and function paragraphs,
       amendments that occurred as it passed through the [General Assembly], and
       its relationship to earlier and subsequent legislation to ascertain the
       [General Assembly’s] goal in enacting the statute.

Id. at 57, 821 A.2d at 74 (emphasis added) (internal citations omitted). Contrary to the

Elsberrys’ claim, the Lytle Court did not expressly state that a bill’s title and function

paragraphs constitute legislative history; rather, a bill’s title and function paragraphs are

indicative of legislative intent. Id.; Kaczorowski, 309 Md. at 515, 525 A.2d at 632.




                                             26
       The dividing line between plain text and legislative history may seem academic

since both support the same construction of an ambiguous statutory provision. As provided

in Lytle, this Court may use the bill title, purpose, amendments, and earlier and subsequent

litigation as tools in reaching the correct statutory construction. Lytle, 374 Md. at 57, 821

A.2d at 74 (citations omitted). As a matter of precision, the bill title and purpose are part

of the statutory text—not the legislative history—even if both are used in service of

ascertaining the intent of the General Assembly.

       Generally, the title of the bill consists of three parts: the short title, the purpose

paragraph, and one or more function paragraphs. Legislative Drafting Manual, supra, at

36. First, “[t]he purpose of the short title is to give a general indication of the content of

the bill.” Id. It essentially “tells the reader what the bill is about.” Id. “If a bill relates to

only one or two counties, their names should appear first [in the short title], with a word or

two about the subject matter after the dash.” Id. “A local bill number, assigned by the

county delegation that has charge of the bill, appears on a separate line.” Id. Second, “[t]he

purpose paragraph is the part of the title that describes in constitutionally acceptable detail

what the bill does.” Id. at 37. Lastly, “[t]he function paragraph describes the action being

taken, specifies the article and section of the Annotated Code or public local laws or the

Session Laws that the bill affects, and identifies where the affected law is found.” Id. at

39.

       HB 1043’s short title further demonstrates that Real Prop. § 14-117(a)(3)(ii) applies

only to Prince George’s County. Its short title reads: “Prince George’s County — Deferred

Water and Sewer Charges Homeowner Disclosure Act of 2014 PG 413-14[.]” This title,


                                               27
evidenced by the subject followed by the dash, reinforces the connection between Prince

George’s County and the twenty-year water and sewer charges amortization limit in Real

Prop. § 14-117(a)(3)(ii). HB 1043’s short title also includes the local bill number assigned

by the Prince George’s County delegation. What the short title doesn’t say is just as

important as what it does say, and nothing in the short title indicates the bill applies

statewide. HB 1043’s purpose paragraph similarly does not provide any indication that the

amortization limit applies anywhere but Prince George’s County. HB 1043’s purpose

paragraph reads:

       FOR the purpose of [1] requiring a registered home builder in Prince
       George’s County to include certain information relating to deferred water
       and sewer charges in certain sales contracts under certain circumstances; [2]
       requiring a certain contract for the initial sale of residential real property in
       the county to include certain information relating to deferred water and sewer
       charges; [3] prohibiting a person or entity establishing certain water and
       sewer costs for the initial sale of residential real property from amortizing
       certain costs for more than a certain period of time; [4] authorizing the
       purchaser to recover certain damages or take certain actions under certain
       circumstances; [5] applying certain provisions of law to existing single
       family residential property in Prince George’s County; [6] requiring a certain
       person that imposes a deferred water and sewer charge to provide the
       property owner with a bill including certain information; [7] authorizing the
       balance owed on a deferred water and sewer assessment to be redeemed for
       a certain amount; [8] requiring the county to study certain issues relating to
       deferred water and sewer charges and report its findings to the Prince
       George’s County Senators and the House Delegation on or before certain
       dates; [9] authorizing the county, in completing the studies required under
       this Act, to consult with certain water and sewer companies; and [10]
       generally relating to deferred water and sewer charges in Prince George’s
       County.”

(Emphasis added). The bracketed numbers denote the ten clauses in the purpose paragraph.

Of the ten clauses, six expressly include the phrase “in Prince George’s County” or “the

county.” Both the opening clause and the final summation clause, “relating to deferred


                                              28
water and sewer charges[,]” are limited to applying “in Prince George’s County.” The

third clause directly relates to the challenged statutory language, which does not include

either “in Prince George’s County” or “the county.” However, the third clause immediately

follows these references.     Notably, no other county is referenced, and the purpose

paragraph makes no mention of a statewide application.

       Following the statutory construction principle of ejusdem generis,8 “if the [General

Assembly] had intended the general words to be construed in an unrestricted sense, it would

not have enumerated the specific things.” In re Wallace W., 333 Md. 186, 190, 634 A.2d

53, 56 (1993) (citations omitted). Similarly, if the General Assembly intended for the part

of the bill relating to “prohibiting a person or entity establishing certain water and sewer

costs for the initial sale of residential real property from amortizing certain costs for more

than a certain period of time” to apply statewide, then it would not have specifically

enumerated “Prince George’s County” or “in the county” so frequently. See Kaczorowski,

309 Md. at 516, 525 A.2d at 633. The literal text of Real Prop. § 14-117(a)(3)(ii) may not

specifically reference Prince George’s County, but construing the provision, considering

the entire statutory scheme, including the short title and purpose paragraph, indicates that

the plain text applies exclusively to Prince George’s County. We agree with the Court of

Special Appeals that “we cannot find a legislative intent that simply does not exist.”

Elsberry, 2022 WL 94616, at *6.


       8
         Ejusdem generis is Latin for “of the same kind or class[.]” Ejusdem Generis,
Black’s Law Dictionary (11th ed. 2019). It is “[a] canon of construction holding that when
a general word or phrase follows a list of specifics, the general word or phrase will be
interpreted to include only items of the same class as those listed.” Id.

                                             29
   B. The legislative history of Real Prop. § 14-117(a)(3)(ii) confirms that the
      amortization provision only applies to Prince George’s County.

          This Court may use legislative history as a “check” on its plain text interpretation.

Brown v. State, 454 Md. 546, 551, 165 A.3d 398, 401 (2017); see also Nationstar Mortg.

LLC v. Kemp, 476 Md. 149, 170, 258 A.3d 296, 308 (2021) (“We also review the legislative

history of the statute to confirm conclusions drawn from the text or to resolve ambiguities.”)

(emphasis added); In re S.K., 466 Md. 31, 50, 215 A.3d 300, 311 (2019) (“In addition to

the plain language, the modern tendency of this Court is to continue the analysis of the

statute beyond the plain meaning to examine ‘extrinsic sources of legislative intent’ in

order to ‘check [ ] our reading of a statute’s plain language’ . . . .”) (citations omitted). The

Elsberrys contend that Court of Special Appeals should not have consulted the legislative

history of Real Prop. § 14-117(a)(3)(ii) because the statute is unambiguous. Relying on

Patton v. Wells Fargo Financial Maryland, Inc., the Elsberrys assert that a court may not

consult legislative history when interpreting an unambiguous statute unless the General

Assembly made a drafting mistake and to avoid absurd results. 437 Md. at 101, 85 A.3d

at 177.

          In Patton, a purchaser and lender disagreed regarding the appropriate statute of

limitations for actions brought under the Credit Grantor Closed End Credit Law (“CLEC”),

a Maryland statute that governed the parties’ loan contract. Id. at 95–96, 85 A.3d at 173–

74. Md. Code Ann., Commercial Law (“Com. Law”) § 12-707(g) provides that “[a]n

action under this title may be brought . . . within one year from the date of the occurrence

of the violation.” Id. at 96, 85 A.3d at 174. As a literal matter, CLEC appears in Title 12,



                                               30
but the one-year statute of limitations, Com. Law § 12-707(g), appears in the Maryland

Equal Credit Opportunity Act, “a statute that is quite distinct from CLEC and the other

eleven subtitles of Title 12.”      Id.   Recognizing the ambiguity between the literal

interpretation of Com. Law § 12-707(g) and the contextual interpretation of Com. Law §

12-707(g), the Patton Court reviewed the statute’s legislative history “to resolve the

ambiguity of its application.” Id. at 98, 85 A.3d at 175.

       Contrary to the Elsberrys’ stance, at no point did this Court or the Court of Special

Appeals use legislative history to contradict the plain meaning of the statute. Rather, both

courts employed legislative history (along with consideration of the context, objectives,

and purpose of the statute) to evince the intent of the General Assembly. What this Court

did in Patton is precisely what the Court of Special Appeals did in the instant case. Both

recognized that the literal text, read in isolation, suggested one meaning, while reading the

literal text in context of the larger statute, inclusive of its title, purpose, and other

provisions, produced another meaning. See id. at 96–101, 85 A.3d at 174–77. The

legislative history confirmed the latter meaning. Id. at 101, 85 A.3d at 177.

       Our review of the legislative history of Real Prop. § 14-117(a)(3)(ii) supports the

conclusion reached by the Court of Special Appeals. In the case at bar, we derive the

legislative history of HB 1043 from the materials contained in the bill file.9 As previously



       9
         The bill file contains documents “reflecting the origins of a bill, the initial draft,
and any additional materials[,]” which are “maintained first by the committee to which the
bill is assigned and later by the Department of Legislative Reference Library.” Jack
Schwartz & Amanda Stakem Conn, The Court of Appeals at the Cocktail Party: The Use
and Misuse of Legislative History, 54 Md. L. Rev. 432, 441 (1995) (footnote omitted).

                                              31
stated, the General Assembly created the Task Force to study deferred water and sewer

rates by private developers in Montgomery County and Prince George’s County. The Task

Force provided its findings and recommendations to the Governor and Prince George’s

County and Montgomery County delegations in December 2013. The Executive Summary

of the Task Force Report provides: “Based upon findings from two informational meetings

and public hearing, the task force intends to support legislation that will improve the fiscal

transparency of the budgetary decision [] making process within WSSC and to establish

additional disclosure requirements for homeowners in Prince George’s County.”

(Emphasis added). None of the findings or recommendations in the Task Force Report

pertain to counties other than Montgomery County and Prince George’s County.

Furthermore, the recommendation that ultimately provided the basis for Real Prop. § 14-

117(a)(3)(ii), Recommendation 9, expressly references Prince George’s County: “Prohibit

a person from amortizing for more than 20 years from the date of the initial sale the deferred

water and sewer costs that are passed onto a purchaser. (Single-family residential property

in Prince George’s County improved by four or fewer single-family units).” (Emphasis

added).

       Montgomery County did not adopt the recommendations from the Task Force

Report, but nonetheless voted for HB 1043. The decision to not adopt the recommendation

for a twenty-year amortization limit, but overall vote for the bill, indicates Montgomery

County’s support for the amortization cap in Prince George’s County, but not in

Montgomery County. It seems less than likely that the Montgomery County delegation

would endorse a statewide amortization cap when it declined to specifically adopt one from


                                             32
the bi-county Task Force Report. Additionally, feasibility reports in the uncodified section

of the bill were directed to the Prince George’s County delegation. “The bill requires

Prince George’s County to study specified issues relating to deferred water and sewer

charges and report its preliminary findings to the Prince George’s County Senators and

House Delegation . . . .” (Emphasis added).

       The Elsberrys rely upon Taylor v. Friedman, 344 Md. 572, 689 A.2d 59 (1997), for

the proposition that the Task Force Report cannot be used to thwart the intent of the General

Assembly. However, Taylor is distinguishable in two respects. First, Taylor concerned

whether Md. Code Ann., Com. Law § 12-121 “prohibit[ed] a mortgagee from charging [a]

mortgagor fees for post-default, visual inspections of the mortgaged residence’s exterior .

. . .” Id. at 574, 689 A.2d at 60. There was no dispute that Com. Law § 12-121 applied

statewide. In Taylor, the Task Force on Real Property Closing Costs, a legislative task

force, provided the General Assembly a report of its findings and recommendations related

to real property closing costs (the “Commission Report”). Id. at 579, 689 A.2d at 62.

Accordingly, the Commission Report initiated the enactment of Com. Law § 12-121 but

was not cited as evidence to elucidate the geographical reach of Com. Law § 12-121. Id.

Unlike the Commission Report in Taylor, the Task Force Report provides evidence directly

pertaining to the issue in the case at bar: the geographic scope of Real Prop. § 14-

117(a)(3)(ii). Second, Taylor does not stand for the proposition that commission reports

or task force reports should not be used in ascertaining the intent of the General Assembly,

or even that such reports should have negligible weight. The bottom line of Taylor is that

a commission or task force report “tail” should not wag the dog: “It is the intent of the


                                             33
General Assembly that we must discern, not that of the Commission.” Id. at 583, 689 A.2d

at 64.

         In the case at bar, the Task Force Report underscores the same conclusion

manifested in the plain text of the statute, its short title, and purpose: Real Prop. § 14-

117(a)(3)(ii) applies solely to Prince George’s County.         We also disagree with the

Elsberrys’ contention that moving the twenty-year amortization limit from Real Prop. §

14-117.1 to Real Prop. § 14-117(a)(3)(ii) between the First and Second Readings of HB

1043 provides any indication that the provision applies statewide. On the contrary, this

relocation elucidates the General Assembly’s intent that Real Prop. § 14-117(a)(3)(ii) only

applies to Prince George’s County. Real Prop. § 14-117.1(a) expressly states that the

section exclusively applies to residential real property in Prince George’s County. Real

Prop. § 14-117.1. If language from a bill exclusively pertaining to real property in Prince

George’s County is moved to a new subparagraph within an existing paragraph exclusively

pertaining to Prince George’s County, it follows that the new subparagraph would not take

on new meaning and apply statewide.

         One final indicia of our conclusion: The vote for HB 1043 was unanimous, but there

was no indication in the legislative record that other jurisdictions intended for (a)(3)(ii) to

apply statewide.     Some jurisdictions, such as Baltimore County, already impose an

amortization limit that exceeds the twenty-year cap provided by (a)(3)(ii). If we adopt the

Elsberrys’ posture, then these jurisdictions’ existing laws would be rescinded by HB 1043;

however, there is no indication of discussion or debate from these jurisdictions, either

challenging or acquiescing, to a new statewide regime. Therefore, we conclude that HB


                                              34
1043’s legislative history confirms our plain text interpretation that Real Prop. § 14-

117(a)(3) only applies to Prince George’s County.

   C. The Court of Special Appeals correctly interpreted Real Prop. § 14-
      117(a)(3)(ii) to avoid violating Article III, § 29 of the Maryland Constitution.

       Finally, the Court of Special Appeals determined that the Elsberrys’ proposed

statutory construction would violate Article III, § 29 of the Maryland Constitution.

Elsberry, 2022 WL 94616, at *6 (citations omitted). We agree.

       This Court generally construes statutory language in a way that avoids violating the

Constitution. Koshko v. Haining, 398 Md. 404, 425–26, 921 A.2d 171, 183 (2007) (“the .

. . canon of constitutional avoidance . . . provides that a statute will be construed so as to

avoid a conflict with the Constitution whenever that course is reasonably possible.”)

(footnote, citations, and internal quotations omitted). As explained above, HB 1043’s bill

title is part of the statutory text of the law and is subject to the doctrine of constitutional

avoidance. In addition to the general doctrine of constitutional avoidance, the Maryland

Constitution, unlike other states, strictly limits the scope and subject of the short title.

Article III, Section 29 of the Maryland Constitution states:

       The style of all Laws of this State shall be, “Be it enacted by the General
       Assembly of Maryland:” and all Laws shall be passed by original bill; and
       every Law enacted by the General Assembly shall embrace but one subject,
       and that shall be described in its title; and no Law, nor section of Law, shall
       be revived, or amended by reference to its title, or section only; nor shall any
       Law be construed by reason of its title, to grant powers, or confer rights
       which are not expressly contained in the body of the Act . . . .

Md. Const. art. III, § 29 (emphasis added). The Maryland Legislative Desk Reference

Manual provides practical guidance to the General Assembly for crafting bill titles in



                                              35
compliance with Article III, § 29. See Legislative Desk Reference Manual, DEP’T LEGIS.

SERVS.,     at     37–41      (2018)     [“Legislative      Desk     Reference      Manual”],

http://dlslibrary.state.md.us/publications/OPA/I/LDRM_2018.pdf,              archived        at

https://perma.cc/RZC2-W49A.         As previously mentioned, Maryland’s Constitution

requires “every Law enacted by the General Assembly [to] embrace but one subject, and

that shall be described in its title[.]” Md. Const. art. III, § 29 (emphasis added). “This

requirement, known as the ‘one subject rule,’ is satisfied if an act does not contain foreign

or ‘nongermane’ matter and if the title of the act fairly advises the General Assembly and

the public of the real nature and subject of the legislation.” Legislative Desk Reference

Manual, supra, at 37 (emphasis added). Additionally, “[w]hile the title need not be an

abstract of the contents of the body of the act, it must not be misleading.” Id. Finally, “the

title of an act must be sufficiently clear and comprehensive to reasonably cover the contents

of the act.” Id.

       The Legislative Drafting Manual similarly provides guidance on bill short titles.

Legislative Drafting Manual, supra, at 36. In short, “[t]he short title tells the reader what

the bill is about.” Id. Its “purpose . . . is to give a general indication of the content of the

bill.” Id. Generally, “no more than six to eight words need be used, and the drafter should

avoid short titles that exceed 100 characters in length.” Id. “Short titles commonly state

the general subject of the bill first, followed by successively more detailed phrases

separated by dashes.” Id. Notably, “[i]f a bill relates to only one or two counties, their




                                              36
names should appear first, with a word or two about the subject matter after the dash.”10

Id. (emphasis added). Furthermore, “[b]icounty agency bills should include the full name

of the agency, followed by a very brief description of the content of the bill.” Id. For local

bills, “[a] local bill number, assigned by the county delegation that has charge of the bill,

appears on a separate line.” Id.

       While this Court has “historically construed the one subject rule liberally in order

to give effect to legislation, more recently the court has become stricter in its interpretation

and has warned that there are limits to its willingness to find ‘horizontal’ or ‘vertical’

connections between ‘completely separate and unrelated’ provisions in legislation.”

Legislative Desk Reference Manual, supra, at 38. Additionally, this Court “is prepared to

examine the circumstances surrounding the passage of the challenged legislation.” Id. For

example, in Migdal v. State, the Court rejected an “eleventh-hour” engraftment of a bill

that inappropriately attempted to include “completely separate and unrelated provisions”

of a previously defeated bill. 358 Md. 308, 319, 747 A.2d 1225, 1231 (2000) (footnote

omitted). Because the bill in question violated the “one subject rule” by “contain[ing] two

distinct and incongruous subjects,” the Migdal Court held the bill was unconstitutional

under Article III, § 29. Id. at 321, 747 A.2d at 1232 (internal quotations and citation

omitted). This, the Court stated, was “precisely the type of legislative action Article III,

[S]ection 29 was designed to prevent.” Id. at 322, 747 A.2d at 1232.



       10
          The Elsberrys even “concede [] that [HB 1043’s] short title begins with ‘Prince
George’s County’ followed by a dash[,]” and “acknowledge that this would tend to indicate
that the bill would apply only to Prince George’s County.”

                                              37
       As discussed previously, both the short title and purpose paragraph of HB 1043

pertain to one subject: deferred water and sewer charges in Prince George’s County. While

the purpose paragraph provides several detailed applications of the law, including notice

requirements and limits on amortization, each provision “generally relat[es] to deferred

water and sewer charges in Prince George’s County.” Therefore, this interpretation of the

title squarely falls within the “one subject rule” because it restrains the subject of HB 1043

to one item, deferred water and sewer costs, to one particular county, Prince George’s

County. The Court of Special Appeals avoided a violation of Article III, § 29 with its

construction. Elsberry, 2022 WL 94616, at *7.

       Conversely, if this Court adopted the Elsberrys’ interpretation of the law, then it

would conceivably jeopardize compliance with Article III, § 29.              The Elsberrys’

interpretation of Real Prop. § 14-117(a)(3)(ii) would run afoul of Maryland’s Constitution

by expanding the application of the statute beyond the specified county and upending a

county-by-county approach to deferred water and sewer charges in Maryland. Rather than

violating Article III, § 29, the most doctrinally sound interpretation of the law is to hold

that the title limits its reach to real property within Prince George’s County.

                                       CONCLUSION

       We hold that Real Prop. § 14-117(a)(3)(ii) applies only to residential real property

located in Prince George’s County as evidenced by the statute’s plain text, short title, and

purpose paragraph, and further confirmed by the legislative history. We also hold that the

Court of Special Appeals did not err by considering whether a particular construction of




                                             38
Real Prop. § 14-117(a)(3)(ii) violated Article III, § 29 of the Maryland Constitution. For

the reasons expressed within, we affirm the judgment of the Court of Special Appeals.

                                                JUDGMENT OF THE COURT OF
                                                SPECIAL APPEALS IS AFFIRMED.
                                                COSTS   TO   BE    PAID  BY
                                                PETITIONERS.




                                           39